NUMBER 13-13-00246-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

BARRY DWAYNE MINNFEE,                                                         Appellant,

                                             v.

WARDEN II GARY CURRIETU, ET AL.,                                              Appellees.


                    On appeal from the 156th District Court
                         of Bee County, Texas


                        MEMORANDUM OPINION
           Before Justices Rodriguez, Benavides, and Longoria
                    Memorandum Opinion Per Curiam

       Appellant, Barry Wayne Minnfee, attempted to perfect an appeal from a judgment

issued by the trial court.   Appellant is on the list of vexatious litigants compiled by the

Office of the Court Administration of the Texas Judicial System, and he has been

prohibited from filing any more litigation in Texas courts without permission of a local

administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.104 (West Supp.
2011); see generally http://www.txcourts.gov/oca/vexatiouslitigants.asp.

       The Clerk of this Court notified appellant that he is on the list of vexatious

litigants and that he has been prohibited from filing any more litigation in Texas courts

without permission of a local administrative judge. Appellant was advised that unless

he has obtained the permission of the local administrative judge and provided a copy

of such order permitting the filing of this appeal within ten days from the date of

receipt of this notice, the appeal would be dismissed for want of jurisdiction.

       Appellant has failed to respond to this Court’s directive and the record before the

Court fails to show that appellant obtained the permission of the local administrative

judge to file this appeal. With limited exceptions not applicable to this case, "a clerk of

a court may not file a litigation, original proceeding, appeal, or other claim presented by

a vexatious litigant subject to a prefiling order under Section 11.101 unless the litigant

obtains an order from the local administrative judge permitting the filing."         Id. §

11.103(a) (West Supp. 2011).

      The Court, having considered the documents on file and appellant's failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed.

Accordingly, the appeal is DISMISSED. See TEX. R. APP. P. 42.3(a),(c).


                                                                  PER CURIAM

Delivered and filed the
13th day of June, 2013.




                                            2